       Case 1:20-cv-05472-AJN-JLC Document 11 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                                   11/4/20
SOUTHERN DISTRICT OF NEW YORK

 Jama Tasfay, et al.,

                                    Plaintiffs,
                                                                     20-CV-5472 (AJN)
                        -against-
                                                                   ORDER OF SERVICE
 Melissa Ramos, et al.,

                                    Defendants.

ALISON J. NATHAN, United States District Judge:

        Plaintiffs, appearing pro se, brings this action alleging violations of their constitutional

rights. By order dated August 7, 2020, the Court granted Plaintiffs’ request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). See Dkt. No. 4.

        Because Plaintiffs have been granted permission to proceed IFP, Plaintiffs are entitled to

rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiffs are proceeding IFP and could not have served

the summonses and complaint until the Court reviewed the complaint and ordered that a

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

the summonses are issued. If the complaint is not served within that time, Plaintiffs should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding
       Case 1:20-cv-05472-AJN-JLC Document 11 Filed 11/04/20 Page 2 of 3




IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiffs to effect service on Defendants Ramos, Vialet-Rodriguez, Acacia, and

DiSalvo through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiffs must notify the Court in writing if their address changes, and the Court may

dismiss the action if Plaintiffs fail to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to issues summonses, and complete the USM-285 forms

with the addresses, for Defendants Ramos, Vialet-Rodriguez, Acacia, and DiSalvo and deliver all

documents necessary to effect service to the U.S. Marshals Service.

        Plaintiff Tasfay has consented to electronic service. (ECF No. 6.)

SO ORDERED.

Dated: November 4, 2020
       New York, New York

                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                  2
Case 1:20-cv-05472-AJN-JLC Document 11 Filed 11/04/20 Page 3 of 3




              DEFENDANTS AND SERVICE ADDRESSES


      Melissa Ramos, Program Director
      New York City Department of Homeless Services
      33 Beaver Street
      New York, N.Y. 10004

      Johani Vialet-Rodriguez, Acacia Director
      115 Henwood Place, 14th Fl.
      Bronx, N.Y. 10453

      Nadia DiSalvo, DHS Police
      33 Beaver Street
      New York, N.Y. 10004

      Acacia
      787 East 149th Street
      Bronx, N.Y. 10455
